DETAILED ACTION

This office action is in response to application 17/086,152 filed on 10/30/2020 which is a continuation of application 16/455,569 filed on 6/37/2019 which is a continuation of application 15/396,411 filed on 12/30/2016.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 16, and 18-20 each recite limitations using the word “means” with functional language without sufficient structure to entirely perform the recited function and are therefore being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0289255), Call et al. (US 8,793,429), and Cheng (US 2013/0326121).
 With respect to claim 1, Wang teaches of a data storage system, comprising: a memory (fig. 1, item 130; paragraph 37; flash memory module); and 

for each valid physical address corresponding to a logical address of the plurality of subsets of logical addresses, incrementing a validity count in a first validity record associated with a blockset of the memory corresponding to the valid physical address (fig. 27; paragraph 188-190, 193-194; where address mapping information stored in the corresponding groups is inquired and used to update the page validity information/valid page count); and
Wang fails to explicitly teach of arranging a set of logical addresses into a plurality of subsets of logical addresses, logical addresses of the set of logical addresses being associated with respective physical addresses of the memory.
However, Call teaches of arranging a set of logical addresses into a plurality of subsets of logical addresses, logical addresses of the set of logical addresses being associated with respective physical addresses of the memory (abstract, fig. 3; column 3, lines 38-64; where the logical address to physical address mapping table is segmented.  Each segment corresponds to a claimed subset).
The combination of Wang and Call fails to explicitly teach of providing validity counts in a second validity record associated with respective blocksets of the memory with the validity counts in the first validity records.

The combination of Wang, Call, and Cheng teaches of providing validity counts in a second validity record associated with respective blocksets of the memory with the validity counts in the first validity records (Wang, fig. 27; paragraph 188-190, 193-194; Cheng fig. 6; paragraph 45; where the management tables including the valid page count table and the address mapping tables are updated and then backed-up.  In the combination, it is the page validity and address mapping information of Wang that is backed up).
Wang and Call are analogous art because they are from the same field of endeavor, as they are directed to nonvolatile memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang and Call at the time of the effective filing of the invention to subdivide the mapping table of Wang as taught in Call.  Their motivation would have been to more efficiently load the mapping table on power-up (Call, column 3, line 65-column 4, line 5).
	Wang, Call, and Cheng are analogous art because they are from the same field of endeavor, as they are directed to nonvolatile memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang, Call, and Cheng at the time of the effective filing of the invention to create a backup of the management tables of the combination of Wang and Call as taught in Cheng.  Their motivation would have been to allow for restoring the management tables when power is restored (Cheng, paragraph 46).
With respect to claim 9, the combination of Wang, Call, and Cheng teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 16, Wang teaches of an apparatus, comprising: means for assessing each logical address in the plurality of subsets of logical addresses for a valid physical address corresponding to the logical address (fig. 1, 27; paragraph 37, 188-190, 193; where address mapping information stored in the corresponding groups is inquired and used to update the page validity information by the controller); 
for each valid physical address corresponding to a logical address of the plurality of subsets of logical addresses, means for incrementing a validity count in a first validity record associated with a blockset of the memory corresponding to the valid physical address (fig. 1, 27; paragraph 37, 188-190, 193-194; where address mapping information stored in the corresponding groups is inquired and used to update the page validity information/valid page count by the controller).
Wang fails to explicitly teach of means for arranging a set of logical addresses into a plurality of subsets of logical addresses, logical addresses of the set of logical addresses being associated with respective physical addresses of a memory of a data storage system.
However, Call teaches of means for arranging a set of logical addresses into a plurality of subsets of logical addresses, logical addresses of the set of logical addresses being associated with respective physical addresses of a memory of a data storage system (abstract, fig. 3; column 3, lines 38-64; where the logical address to physical address mapping table is segmented.  Each segment corresponds to a claimed subset).

However, Cheng teaches of means for providing validity counts in a second validity record associated with respective blocksets of the memory with the validity counts in the first validity records (fig. 6; paragraph 45; where the management tables including the valid page count table and the address mapping tables are updated and then backed-up).
The combination of Wang, Call, and Cheng teaches of means for providing validity counts in a second validity record associated with respective blocksets of the memory with the validity counts in the first validity records (Wang, fig. 27; paragraph 188-190, 193-194; Cheng fig. 6; paragraph 45; where the management tables including the valid page count table and the address mapping tables are updated and then backed-up.  In the combination, it is the page validity and address mapping information of Wang that is backed up).
Wang and Call are analogous art because they are from the same field of endeavor, as they are directed to nonvolatile memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang and Call at the time of the effective filing of the invention to subdivide the mapping table of Wang as taught in Call.  Their motivation would have been to more efficiently load the mapping table on power-up (Call, column 3, line 65-column 4, line 5).
	Wang, Call, and Cheng are analogous art because they are from the same field of endeavor, as they are directed to nonvolatile memory.

With respect to claims 2, 10, and 17 Cheng teaches of wherein the second validity record is separate from the first validity records, and the second validity record exists concurrently with the first validity records (Cheng fig. 6; paragraph 45; the backup tables are separate and exist concurrently with the original tables).
The reasons for obviousness is the same as indicated above with respect to claims 1, 9, and 16.
With respect to claim 3, Wang teaches of wherein the controller comprises processor cores (fig. 1; paragraph 37; processing circuitry), and 
wherein at least one of the processor cores is configured to cause: accumulating the validity counts from the respective first validity records (fig. 27; paragraph 188-190, 193-194; where the page validity information is updated); and
The combination of Wang, Call, and Cheng teaches of maintaining the validity counts in the second validity record associated with respective blocksets of the memory with the accumulated validity counts (Cheng, paragraph 46, where each time the management tables are updated, a new backup is created.  In the combination, each time the validity count table is updated, a new backup is make).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 11, the combination of Wang, Call, and Cheng teaches of the limitations cited and described above with respect to claim 3 for the same reasoning as recited above with respect to claim 3.
With respect to claim 18, Wang teaches of means for accumulating the validity counts from the respective first validity records (fig. 1, 27; paragraph 37, 188-190, 193-194; where the processing circuitry of the controller updates the page validity information).
The combination of Wang, Call, and Cheng teaches of means for maintaining the validity counts in the second validity record associated with respective blocksets of the memory with the accumulated validity counts (Cheng, paragraph 46, where each time the management tables are updated, a new backup is created.  In the combination, each time the validity count table is updated, a new backup is make).
The reasons for obviousness are the same as indicated above with respect to claim 16.
Claims 4, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Call, and Cheng as applied to claims 1, 9, and 16 above, and further in view of Master et al. (US 2016/0226518).
With respect to claims 4 and 12, Wang teaches of wherein the controller is configured to cause: indexing a record using the set of logical addresses arranged sequentially (fig. 4; paragraph 57).
The combination of Wan, Call, and Cheng fails to explicitly teach of identifying a respective starting index and a respective ending index from the set of logical addresses corresponding to the respective subset of logical addresses assigned to each processor core.

Wang, Call, Cheng, and Master are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang, Call, Cheng, and Master at the time of the effective filing of the invention to perform the validity processing of the combination of Wang, Call, and Cheng in parallel with multiple cores as taught in Master.  Their motivation would have been to more quickly launch and load the system (Master, paragraph 2, 7).
With respect to claim 19, Wang teaches of means for indexing a record using the set of logical addresses arranged sequentially (fig. 4; paragraph 57).
Master teaches of means for identifying a respective starting index and a respective ending index from the set of logical addresses corresponding to the respective subset of logical addresses assigned to each processor core (paragraph 14).
The reasons for obviousness are the same as indicated above with respect to claims 4 and 12.
Claims 5, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Call, and Cheng as applied to claims 1, 9, and 16 above, and further in view of Master, Yoshioka et a. (US 6,310,921), and Blaine et al. (US 9,830,187).
With respect to claims 5 and 13, the combination of Wang, Call, and Cheng fails to explicitly teach of wherein the controller is configured to cause: designating each of the plurality 
However, Master teaches of subdividing and assigning data blocks to processor cores to carry out instructions on (fig. 2; paragraph 63, 70-72).
The combination of Wang, Call, Cheng and Master teaches of wherein the controller is configured to cause: designating  each of the plurality of subsets of logical addresses to respective processor cores in the data storage system; and issuing instructions to each of the processor cores (Call, fig. 3; column 3, lines 38-64; Master, fig. 2; paragraph 63, 70-72; where in the combination the subdivided mapping table of the combination of Wang and Call are sent to the processor cores in Master).  
Yoshioka teaches of wherein a number of partitions of the logical addresses corresponds to a number of processor cores (Yoshioka, fig. 17; column 7, lines 53-61, column 28, lines 27-33; where each execution unit has its own mapping table).
The combination of Wang, Call, Cheng, Master, and Yoshioka fails to explicitly teach of determining a number of available processor cores in the data storage system.
However, Blaine teaches of determining a number of available processor cores in the data storage system, (table 3; column 12, lines 34-44).

Wang, Call, Cheng, and Master are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang, Call, Cheng, and Master at the time of the effective filing of the invention to perform the validity processing of the combination of Wang, Call, and Cheng in parallel with multiple cores as taught in Master.  Their motivation would have been to more quickly launch and load the system (Master, paragraph 2, 7).
Wang, Call, Cheng, Master, and Yoshioka are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang, Call, Cheng, Master, and Yoshioka at the time of the effective filing of the invention to provide each execution unit/core with its own mapping table in the combination of Wang, Call, Cheng, and Master as taught in Yoshioka.  Their motivation would have been to more efficiently carry out operations in parallel.
Wang, Call, Cheng, Master, Yoshioka, and Blane are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang, Call, Cheng, Master, Yoshioka, and Blaine at the time of the effective filing of the invention to include the selecting the number of cores based on the control effort/load in the combination 
With respect to claim 20, the combination of Wang, Call, Cheng, Master, Yoshioka, and Blane teaches of the limitations cited and described above with respect to claims 5 and 13 for the same reasoning as indicated with respect to claims 5 and 13.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Call, and Cheng as applied to claims 1, and 9 above, and further in view of Rogers et al. (US 2009/0287874).
With respect to claims 6 and 14, the combination of Wang, Call, and Cheng fails to explicitly teach of wherein the controller is configured to cause: partitioning the set of logical addresses after an occurrence of an abnormal shutdown of the data storage system.
However, Rogers teaches of detecting a prior abnormal shutdown of the data storage system (fig. 4; paragraph 37-40; as there are log entries after the last checkpoint, there must have been a power failure).
The combination of Wang, Call, Cheng, and Rogers teaches of wherein the controller is configured to cause: partitioning the set of logical addresses after an occurrence of an abnormal shutdown of the data storage system. (Wang, paragraph 188-190; Call, column 4, lines 31-59; Rogers, fig. 4; paragraph 37-40; in the combination the steps of the combination of Wang, Call and Cheng would occur when recovering from a power failure as described in Rogers).
Wang, Call, Cheng, and Rogers are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
.
Claims 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Call, and Cheng as applied to claims 1, and 9 above, and further in view of Honda et al. (US 2004/0030823).
With respect to claim 7, the combination of Wang, Call, and Cheng fails to explicitly teach of wherein the memory comprises a plurality of memory devices, and wherein each of the blocksets comprises a respective physical block from one of the plurality of memory devices.
However, Honda teaches of wherein the memory comprises a plurality of memory devices, and wherein each of the blocksets comprises a respective physical block from one of the plurality of memory devices (fig. 5, paragraph 7-10).
Wang, Call, Cheng, and Honda are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang, Call, Cheng, and Honda at the time of the effective filing of the invention to include the flash block set of Honda in the combination of Wang, Call, and Cheng.  Their motivation would have been to more quickly write data to the flash memory (Honda, paragraph 10).
With respect to claim 8, Wang teaches of wherein each physical address is configured to identify a physical data unit, and wherein each physical block comprises a plurality of physical data units (fig. 28; paragraph 189, 192).
With respect  to claim 15, the combination of Wang, Call, Cheng, and Honda teaches of the limitations cited and described above with respect to claims 7-8 for the reasoning recited with respect to claims 7-8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-20 of U.S. Patent No. 10,380,028 and over claims 1-9, 13-20 of U.S. Patent No. 10,846,238.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are included within the claims of US 10,380,028 and US 10,846,238.  See the below chart for a mapping of the offending claims.
17/086,152
US 10,380,028
US 10,846,238
Claim 1:	A data storage system, comprising: a memory; and 
Claim 14:	A data storage system, comprising: a plurality of storage devices, each storage device comprising a plurality of non-volatile memory die; and 
Claim 14:	A data storage system, comprising: a memory; and

a controller coupled to the plurality of storage devices, wherein the controller is configured to: partition a set of logical addresses in a mapping table into a plurality of subsets of logical addresses based on a number of processor cores, wherein the mapping table maps logical addresses of the set of logical addresses to respective physical addresses of a non-volatile memory in the data storage system; 
a controller coupled to the memory, wherein the controller is configured to: partition a set of logical addresses in a mapping table into a plurality of subsets of logical addresses, wherein the mapping table is configured to map logical addresses of the set of logical addresses to respective physical addresses of the memory;
assessing each logical address in the plurality of subsets of logical addresses for a valid physical address corresponding to the logical address; 
assign each of the plurality of subsets of logical addresses to respective processor cores in the data storage system; and issue instructions to each of the processor cores, wherein each of the processor cores is configured to execute the respective instructions to: check each logical address of the assigned subset of logical addresses in the mapping table for a valid physical address mapped to the logical address; 
check each logical address in the plurality of subsets of logical addresses for a valid physical address mapped to the logical address;

for each valid physical address mapped to a logical address of the assigned subset of logical addresses, increment a validity count in a local validity table associated with a blockset of the non-volatile memory corresponding to the valid physical address; and 
for each valid physical address mapped to a logical address of the plurality of subsets of logical addresses, increment a validity count in a local validity table associated with a blockset of the memory corresponding to the valid physical address; and
providing validity counts in a second validity record associated with respective blocksets of the memory with the validity counts in the first validity records.
update validity counts in a global validity table associated with respective blocksets of the non-volatile memory with the validity counts in the local validity table, wherein the global validity table is different from the local validity table, and the global validity table exists concurrently with the local validity table.
update validity counts in a global validity table associated with respective blocksets of the memory with the validity counts in the local validity table, wherein the global validity table is different from the local validity table, and the global validity table exists concurrently with the local validity table.
Claim 2
Claim 14
Claim 14
Claim 3 
Claim 14, 20
Claim 14, 20
Claim 4
Claim 16
Claim 16
Claim 5
Claims 14, 15
Claim 15
Claim 6
Claim 19
Claim 19
Claim 7
Claim 17
Claim 17
Claim 8
Claim 18
Claim 18

Claim 1:	A method for recovering a validity table for a data storage system, the method comprising: partitioning a set of logical addresses in a mapping table into a plurality of subsets of logical addresses based on a number of processor cores, wherein the mapping table maps logical addresses of the set of logical addresses to respective physical addresses of a non-volatile memory in the data storage system; 
Claim 1:	A machine-implemented method for a data storage system, comprising: partitioning a set of logical addresses in a mapping table into a plurality of subsets of logical addresses, wherein the mapping table maps logical addresses of the set of logical addresses to respective physical addresses of a memory;
assessing each logical address in the plurality of subsets of logical addresses for a valid physical address corresponding to the logical address; 
assigning each of the plurality of subsets of logical addresses to respective processor cores in the data storage system; and issuing instructions to each of the processor cores, wherein each of the processor cores is configured to execute the respective instructions to: check each logical address of the assigned subset of logical addresses in the mapping table for a valid physical address mapped to the logical address; 
verifying each logical address in the plurality of subsets of logical addresses for a valid physical address mapped to the logical address;

for each valid physical address mapped to a logical address of the assigned subset of logical addresses, increment a validity count in a local validity table associated with a blockset of the non-volatile memory corresponding to the valid physical address; and 
	for each valid physical address mapped to a logical address of the plurality of subsets of logical addresses, incrementing a validity count in a local validity table associated with a blockset of the memory corresponding to the valid physical address; and
providing validity counts in a second validity record associated with respective blocksets of the memory with the validity counts in the first validity records.
update validity counts in a global validity table associated with respective blocksets of the non-volatile memory with the validity counts in the local validity table, wherein the global validity table is different from the local validity table, and the global validity table exists concurrently with the local validity table.
updating validity counts in a global validity table associated with respective blocksets of the memory with the validity counts in the local validity table, wherein the global validity table is different from the local validity table, and the global validity table exists concurrently with the local validity table.
Claim 10
Claim 1
Claim 1
Claim 11
Claim 1
Claim 1
Claim 12
Claim 3
Claim 3
Claim 13
Claims 1, 2
Claim 1, 2
Claim 14
Claim 6
Claim 6
Claim 15
Claims 4, 5
Claim 4, 5

Claim 7:	A data storage system comprising: means for partitioning a set of logical addresses in a mapping table into a plurality of subsets of logical addresses based on a number of processor cores, wherein the mapping table maps logical addresses of the set of logical addresses to respective physical addresses of a non-volatile memory in the data storage system; 
Claim 7:	A data storage system comprising: means for partitioning a set of logical addresses in a mapping table into a plurality of subsets of logical addresses, wherein the mapping table is configured to map logical addresses of the set of logical addresses to respective physical addresses of a memory;
means for assessing each logical address in the plurality of subsets of logical addresses for a valid physical address corresponding to the logical address; 
means for assigning each of the plurality of subsets of logical addresses to respective processor cores in the data storage system; and means for issuing instructions to each of the processor cores, wherein each of the processor cores is configured to execute the respective instructions to: check each logical address of the assigned subset of logical addresses in the mapping table for a valid physical address mapped to the logical address; 
means for verifying each logical address in the plurality of subsets of logical addresses for a valid physical address mapped to the logical address;

for each valid physical address mapped to a logical address of the assigned subset of logical addresses, increment a validity count in a local validity table associated with a blockset of the non-volatile memory corresponding to the valid physical address; and 
for each valid physical address mapped to a logical address of the plurality of subsets of logical addresses, means for incrementing a validity count in a local validity table  associated with a blockset of the memory corresponding to the valid physical address; and
means for providing validity counts in a second validity record associated with respective blocksets of the memory with the validity counts in the first validity records.
update validity counts in a global validity table associated with respective blocksets of the non-volatile memory with the validity counts in the local validity table wherein the global validity table is different from the local validity table, and the global validity table exists concurrently with the local validity table.
means for updating validity counts in a global validity table associated with respective blocksets of the memory with the validity counts in the local validity table, wherein the global validity table is different from the local validity table, and the global validity table exists concurrently with the local validity table.
Claim 17
Claim 7
Claim 7
Claim 18 
Claim 7, 13 
Claim 7, 13
Claim 19
Claim 9
Claim 9
Claim 20
Claims 7, 8
Claim 7, 8

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138